                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 RYAN T.,1                                                             Case No. 3:17-cv-02053-SB

                        Plaintiff,                                       OPINION AND ORDER

                v.

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                        Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Ryan T. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of his application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-1383f. The Court

has jurisdiction to hear this appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the

review provisions of 42 U.S.C. § 405(g). For the reasons explained below, the Court affirms the




       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party’s immediate family member.


PAGE 1 – OPINION AND ORDER
Commissioner’s decision because it is free of harmful legal error and supported by substantial

evidence.

                                         BACKGROUND

        Plaintiff was born in April 1988, making him twenty-five years old on March 28, 2014,

the day he filed his protective application.2 (Tr. 23.) Plaintiff has a limited education and past

relevant work experience as a lubrication servicer. (Tr. 22-23.) In his application for SSI,

Plaintiff alleges disability due to diabetes, gastroparesis, neuropathy, and Cushing’s disease. 3

(Tr. 58, 70.)

        On August 13, 2014, Dr. Martin Kehrli (“Dr. Kehrli”), a non-examining state agency

physician, completed a physical residual functional capacity assessment. (Tr. 64-65.) Dr. Kehrli

concluded that Plaintiff can lift and carry twenty pounds occasionally and ten pounds frequently;

sit, stand, and walk for six hours during an eight-hour workday; and push and pull in accordance

with his lifting and carrying restrictions. Dr. Kehrli also concluded that Plaintiff does not suffer

from postural, manipulative, visual, or communicative limitations, but Plaintiff does need to

avoid even moderate exposure to hazards, such as machinery and heights (environmental

limitation).




        2
          The relevant time period here is March 28, 2014, the date Plaintiff filed his protective
application, to April 26, 2017, the date of the ALJ’s decision, because SSI is not retroactive. See
Koster v. Comm’r Soc. Sec., 643 F. App’x 466, 478 (6th Cir. 2016) (“For purposes of SSI, which
is not retroactive, the relevant period here is September 24, 2010, the date Koster filed his
protective application, to August 15, 2012, the date of the ALJ’s decision.” (citing 20 C.F.R. §
416.335)).
        3
        “Cushing’s disease is a condition in which the pituitary gland releases too much
adrenocorticotropic hormone (ACTH).” Brindle v. Astrue, No. 11-176, 2012 WL 292808, at *7
n.22 (M.D. Pa. Jan. 31, 2012) (citation omitted).


PAGE 2 – OPINION AND ORDER
       On August 15, 2014, Dr. Sandra Lundblad (“Dr. Lundblad”), a non-examining state

agency psychologist, completed a psychiatric review technique form. (Tr. 62-63.) Dr. Lundblad

determined that Plaintiff’s mental impairments failed to meet or equal listing 12.09 (substance

addiction disorders).

       On January 1, 2015, Dr. Leslie Arnold (“Dr. Arnold”), a non-examining state agency

physician, completed a physical residual functional capacity assessment. (Tr. 77-78.) Dr. Arnold

reviewed Plaintiff’s medical records and agreed with Dr. Kehrli’s assessment in all relevant

respects.

       On January 12, 2017, Plaintiff appeared and testified at a hearing before an

Administrative Law Judge (“ALJ”). (Tr. 32-57.) Plaintiff testified that he was pulled out of

school in the ninth grade because he was “too sick” and needed to undergo multiple surgeries to

remove cancerous tumors from his pituitary gland; he last worked full-time at Jiffy Lube in 2006

and 2007; he quit working at Jiffy Lube and moved back to Oregon to “live with [his] mom

again” because he “started getting weaker and . . . started having more and more health

complications with low energy levels”; and he suffers from seizures. (Tr. 36-39.) In addition,

Plaintiff testified that he was diagnosed with gastroparesis and received a gastric stimulator,

which has “kind of helped”; he has a history of methamphetamine and marijuana use; he used

marijuana for pain and to help increase his appetite when he was sick; he previously sold

methamphetamine because his father, who is incarcerated, “was dealing at th[e] time and . . . it

was the only way for [Plaintiff] to make money”; he tested positive for methamphetamines on

October 28, 2015, but he has “abstained from all mood and mind altering . . . drugs since”; he

does not drink alcohol; he completed a “really intense” drug rehabilitation program “when [he]

was incarcerated”; he was released from custody on December 7, 2016; he attends Narcotics



PAGE 3 – OPINION AND ORDER
Anonymous (“NA”) meetings twice a week; he would like to earn his General Equivalency

Diploma and work on cars; and he continues to suffer from gastroparesis symptoms, such as

nausea, vomiting, and diarrhea, despite having his gastric stimulator fixed in August 2013.

(Tr. 39-45.)

        The ALJ posed several hypothetical questions to a Vocational Expert (“VE”) who

testified at Plaintiff’s hearing. First, the ALJ asked the VE to assume that a hypothetical worker

of Plaintiff’s age, education, and work experience could perform light work that: (1) involves

frequently balancing and pedaling “with both lower extremities”; and (2) does not involve

climbing ladders, ropes, and scaffolds, or exposure to hazards. (Tr. 54.) The VE testified that the

hypothetical worker could not perform Plaintiff’s past relevant work as a lubrication servicer, but

the hypothetical worker could be employed as a cashier II, office helper, and product assembler.

(Tr. 53-54.)

        Second, the ALJ asked the VE to assume that a hypothetical worker of Plaintiff’s age,

education, and work experience could perform sedentary work that: (1) involves frequently

balancing, crawling, and pedaling “with both lower extremities”; and (2) does not involve

climbing ladders, ropes, and scaffolds, or exposure to hazards. (Tr. 55.) The VE testified that the

hypothetical worker could not perform Plaintiff’s past relevant work as a lubrication servicer, but

the hypothetical worker could be employed as a document preparer, assembler, and order clerk.

(Tr. 55.) Responding to the ALJ’s third and final hypothetical, the VE confirmed that the

hypothetical worker could not sustain gainful employment if he was “absent from work more

than two days per month due to the side effects of medication and other required treatment.”

(Tr. 56.)




PAGE 4 – OPINION AND ORDER
          On March 20, 2017, the ALJ referred Plaintiff to Dr. Raymond Nolan (“Dr. Nolan”) for a

consultative examination. (Tr. 2891-93.) Dr. Nolan determined that Plaintiff suffers from “type I

diabetes mellitus with [a] history of diabetic retinopathy, . . . diabetic peripheral neuropathy, and

autonomic neuropathy including gastroparesis and resting tachycardia”; chronic “low back pain

syndrome”; chronic “shoulder pain with modest restriction of [his] right shoulder range of

motion”; and a history of Cushing’s disease, which “might have [only] been an issue prior to the

resection of [Plaintiff’s] pituitary.” (Tr. 2892.) With respect to functional capabilities, Dr. Nolan

stated:

                 [T]his man would want to restrict bending, twisting and turning of
                 the trunk. Lifting and carrying should be limited to 10 pounds on a
                 frequent basis and up to 20 pounds on occasion. Pushing and
                 pulling activity involving his upper extremity should be limited to
                 occasional basis, particularly on the right side and use of [the] right
                 arm extended overhead should be limited to the low end of
                 occasional basis. Because there is [a] substantial question as to
                 [Plaintiff’s] level of diabetic control, he would not want to be
                 working in unprotected heights or around moving equipment. . . .
                 He should be able to sit for at least six hours in an eight-hour day
                 with a liberal policy for position change if needed for comfort. He
                 should be able to stand and/or walk for up to four hours in an
                 eight-hour day. Appropriate breaks as needed for comfort. . . . The
                 recurring episodes of nausea and vomiting associated with that
                 gastroparesis can be problematic in terms of reliability of showing
                 up for work.

(Tr. 2892; see also Tr. 2894-99, setting forth Dr. Nolan’s medical source statement dated March

20, 2017).

          In a written decision issued on April 26, 2017, the ALJ applied the five-step evaluation

process set forth in 20 C.F.R. § 416.920(a)(4), and determined that Plaintiff was not disabled.

See infra. The Social Security Administration Appeals Council denied Plaintiff’s petition for

review, making the ALJ’s decision the Commissioner’s final decision. Plaintiff timely appealed

to federal court.


PAGE 5 – OPINION AND ORDER
                           THE FIVE-STEP DISABILITY ANALYSIS

I.     LEGAL STANDARD

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

. . . has lasted or can be expected to last for a continuous period of not less than 12 months[.]” 42

U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five steps are: (1)

whether the claimant is presently engaged in any substantial gainful activity; (2) whether the

claimant has a severe impairment; (3) whether the impairment meets or equals a listed

impairment; (4) whether the claimant can return to any past relevant work; and (5) whether the

claimant is capable of performing other work that exists in significant numbers in the national

economy. Id. at 724-25. The claimant bears the burden of proof at the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the process, where the

Commissioner must show the claimant can perform other work that exists in significant numbers

in the national economy, “taking into consideration the claimant’s residual functional capacity,

age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999). If

the Commissioner fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at

954 (citations omitted).

///

///

PAGE 6 – OPINION AND ORDER
II.    THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 13-24.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since March 28, 2014, the day he filed his protective application.

(Tr. 15.) At step two, the ALJ determined that Plaintiff suffered from the following severe

impairments: “[D]iabetes mellitus, type I; diabetic ketoacidosis (DKA); diabetic neuropathy; a

history of diabetic gastroparesis, status post-gastric pacemaker implantation; Cushing’s disease;

and headaches.” (Tr. 15.) At step three, the ALJ concluded that Plaintiff did not have an

impairment that meets or equals a listed impairment. (Tr. 17.) The ALJ then concluded that

Plaintiff had the residual functional capacity (“RFC”) to perform light work, subject to the

following limitations: (1) Plaintiff “can frequently balance” and “frequently pedal with his

bilateral lower extremities”; (2) Plaintiff “can never climb ladders, ropes, or scaffolds”; and (3)

Plaintiff “can tolerate no exposure to workplace hazards, such as machinery and unprotected

heights.” (Tr. 18.) At step four, the ALJ concluded that Plaintiff was unable to perform his past

relevant work as a lubrication servicer. (Tr. 22.) At step five, the ALJ concluded that Plaintiff

was not disabled because a significant number of jobs existed in the national economy that he

could perform, including work as a cashier II, “[a]ssembler, production,” and office helper.

(Tr. 23-24.)

                                            ANALYSIS

I.     STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or based on legal error.’” Bray v. Comm’r Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880,

882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

PAGE 7 – OPINION AND ORDER
evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett, 180 F.3d at 1097). Instead, the district court must consider the entire

record, weighing the evidence that both supports and detracts from the Commissioner’s

conclusions. Id. If the evidence as a whole can support more than one rational interpretation, the

ALJ’s decision must be upheld; the district court may not substitute its judgment for the

judgment of the ALJ. Bray, 554 F.3d at 1222 (citing Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

II.    DISCUSSION

       In this appeal, Plaintiff argues that the ALJ: (1) made a de facto reopening of Plaintiff’s

previously denied application for SSI, or, alternatively, that the ALJ erred by failing to address

Plaintiff’s request to reopen his previously denied application; (2) failed to provide clear and

convincing reasons for discounting Plaintiff’s symptom testimony; (3) failed to provide germane

reasons for rejecting the lay witness testimony provided by Plaintiff’s mother, Dennette T.; (4)

failed to provide legally sufficient reasons for discounting the opinion of Plaintiff’s examining

physician, Dr. Nolan; and (5) failed to account for all of Plaintiff’s credible limitations in

formulating his RFC. As explained below, the Commissioner’s decision is free of harmful legal

error and supported by substantial evidence. Accordingly, the Court affirms the Commissioner’s

decision.

///

///

PAGE 8 – OPINION AND ORDER
       A.      The Commissioner’s Prior Decision

       Generally, “the Commissioner’s refusal to reopen a prior decision is not subject to

judicial review.” Adams v. Colvin, No. 12-829-HU, 2013 WL 4859308, at *22 (D. Or. Sept. 11,

2013) (citing Klemm v. Astrue, 543 F.3d 1139, 1144 (9th Cir. 2008)). “[A]n exception to this

general rule exists ‘where the Commissioner considers ‘on the merits’ the issue of the claimant’s

disability during the already-adjudicated period.’” Id. (quoting Lester v. Chater, 81 F.3d 821,

827 n.3 (9th Cir. 1995)).

       In Adams, for example, the plaintiff argued that the ALJ erred by failing to adjudicate his

prior SSI application because the plaintiff requested that the application be reopened and the ALJ

indicated that he would consider the request, stating: “And I note you have in writing requested

that a previous application be re-opened so I will include that in my decision-making process.”

Adams, 2013 WL 4859308, at *22. The ALJ, however, did not provide an explicit “refusal to

reopen” before denying the plaintiff’s SSI application. Id. The Adams court stated that, although

the ALJ “did not expressly so state, the ALJ denied [the plaintiff’s] request to review the prior

denial.” Id. at *23. The Adams court emphasized “the time period encompassed by the ALJ’s

ruling,” noting that “[r]ather than ruling on whether [the plaintiff] was disabled from his alleged

disability onset date of March 31, 2007, which would have included the already-adjudicated

period, the ALJ limited his ruling to the period from the date of [his] current [SSI] application,

March 12, 2008.”4 Id. Accordingly, the Adams court held that the ALJ did not “consider on the

merits” the issue of the plaintiff’s disability during the already-adjudicated period and that the

denial of the plaintiff’s request to reopen was not subject to judicial review. Id.


       4
         “[T]he earliest an SSI claimant can obtain benefits is the month after which he filed his
application[.]” Schiller v. Colvin, No. 12-771-AA, 2013 WL 3874044, at *1 n.1 (D. Or. July 23,
2013) (citation omitted).


PAGE 9 – OPINION AND ORDER
        Similarly, in Reyes v. Comm’r of Soc. Sec., No. 10-4571, 2012 WL 1094337, at *3 (N.D.

Cal. Mar. 29, 2012), the plaintiff filed her first application on February 25, 2005, alleging a

disability onset date of May 30, 2002, and filed her second application on October 30, 2008,

alleging a disability onset date of June 14, 2005. Id. The plaintiff argued that “the ALJ de facto

reopened her earlier application when he considered medical evidence that dated back to 2002.”

Id. The Reyes court noted that several circuits have held that the consideration of pre-onset date

evidence, “on its own, is insufficient to cause a de facto reopening of a decision.” Id. at *5. The

Reyes court also distinguished the Ninth Circuit’s decision in Lewis v. Apfel, 236 F.3d 503 (9th

Cir. 2001), on the ground that “the ALJ did not ‘accept without comment’ an onset date earlier

than June 14, 2005.” Reyes, 2012 WL 1094337, at *6. Rather, the ALJ indicated that he

“intended to treat June 14, 2005 as the alleged onset date.” Id. The Reyes court added that the

ALJ “appear[ed] to have reviewed the medical evidence prior to June 14, 2005 as cumulative

medical history and not to have considered [the plaintiff’s] earlier application on the merits.” Id.

Accordingly, the Reyes court held that the ALJ “did not de facto or constructively reopen [the

plaintiff’s] first application.” Id.

        In this case, Plaintiff’s counsel asked the ALJ at the hearing to “consider reopening”

Plaintiff’s August 30, 2011 SSI application, which was denied on November 22, 2011, and not

appealed to federal court. (Tr. 47-48, 56-57, 59.) The ALJ stated that she would “consider that

request.” (Tr. 57.) In her decision, the ALJ did not explicitly state that she was denying

Plaintiff’s request to reopen his prior application. The ALJ observed that Plaintiff was “alleging

disability beginning January 15, 2007,” and considered evidence that predated Plaintiff’s

protective filing date of March 28, 2014. (See Tr. 13, 19, noting the alleged onset date; Tr. 20,

citing Tr. 1735, which is a 2007 treatment note referring to the fact that Plaintiff “continues to



PAGE 10 – OPINION AND ORDER
have a haphazard approach to insulin therapy”). As in Adams, however, the ALJ’s decision

makes clear that she limited her ruling to the period from the date of Plaintiff’s current SSI

application, March 28, 2014, thereby denying Plaintiff’s request to reopen his SSI application

filed on August 30, 2011. (See Tr. 13, explaining that the ALJ considered the complete medical

history in accordance with Social Security regulations, even though SSI “is not payable prior to

the month following the month in which the application was filed,” and concluding that “all the

evidence” indicated that Plaintiff “has not been under a disability . . . since March 28, 2014, the

date the application was filed”; Tr. 24, determining that Plaintiff “has not been under a disability,

as defined in the Social Security Act, since March 28, 2014, the date the application was filed”;

see also Tr. 15, assessing whether Plaintiff engaged in substantial gainful activity “since March

28, 2014, the application date”).

       Consistent with the Adams decision, the Court concludes that the ALJ did not consider on

the merits the issue of Plaintiff’s disability during the already-adjudicated period and that the

ALJ’s denial of Plaintiff’s request to reopen is not subject to judicial review. See Reed-Goss v.

Astrue, 247 F. App’x 923, 924 (9th Cir. 2007) (“[T]he Commissioner’s decision not to reopen is

non-reviewable. ‘Generally, courts do not have jurisdiction to review the Secretary’s decision not

to reopen a previously adjudicated claim.’ An exception exists, however, ‘where the Secretary’s

denial of a petition to reopen is challenged on constitutional grounds.’”) (citation omitted); see

also Columbel v. Comm’r of Soc. Sec., No. 16-773, 2017 WL 3175599, at *18 (N.D.N.Y. July

26, 2017) (“[T]he ALJ explicitly indicates in the written decision that she found Plaintiff ‘was

not under a disability within the meaning of the Social Security Act from March 21, 2000,

through the date last insured.’ . . . Since Plaintiff reported that his previous applications were

denied on March 20, 2000, the ALJ’s decision indicates that she did not intend her findings to



PAGE 11 – OPINION AND ORDER
apply for any time period covered by the previous applications. . . . Therefore, this Court does

not have the ability to review the ALJ’s decision not to reopen Plaintiff’s prior applications

[under] the first exception [i.e., where the Commissioner has constructively reopened the

application] to the lack of jurisdiction.”).5

        Citing the Ninth Circuit’s decision in Lewis, Plaintiff argues that it is appropriate to treat

the ALJ’s actions as a de facto reopening of Plaintiff’s prior application because the ALJ

considered evidence from the already-adjudicated period and the ALJ accepted Plaintiff’s

alleged onset date “without comment.” (Pl.’s Opening Br. at 3; Pl.’s Reply Br. at 1.) The Court is

not persuaded by Plaintiff’s argument. Ninth Circuit cases “have declined to find de facto

reopening based solely on the ALJ’s review of evidence relevant to a prior adjudication, or on

the review of medical history from the prior application period.” Rita L. S. v. Comm’r of Soc.

Sec., No. 16-01981-MC, 2018 WL 4361039, at *3 (D. Or. Sept. 13, 2018) (citations omitted).

Furthermore, the ALJ did not accept Plaintiff’s alleged onset date without comment. Rather, the

ALJ did what ALJs commonly do when analyzing an SSI application: refer to the claimant’s

alleged onset date but assess only whether the claimant was disabled between the protective

filing date and the date of the ALJ’s decision, because the earliest the claimant can obtain

benefits is the month after which he filed his protective application.

        In sum, the ALJ did not de facto reopen Plaintiff’s prior application and the ALJ’s denial

of Plaintiff’s request to reopen is not subject to judicial review.

///

///

///


        5
            The Court notes that Plaintiff has not presented a constitutional challenge here.


PAGE 12 – OPINION AND ORDER
          B.     Plaintiff’s Symptom Testimony

                 1.      Applicable Law

          The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

          Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

                 2.      Application of Law to Fact

          In this case, there is no evidence of malingering and the ALJ determined that Plaintiff has

provided objective medical evidence of an underlying impairment which might reasonably

PAGE 13 – OPINION AND ORDER
produce the pain or symptoms alleged. (See Tr. 19, finding that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause some of the alleged

symptoms”). Accordingly, the ALJ was required to provide clear and convincing reasons for

discrediting Plaintiff’s testimony. See Ghanim, 763 F.3d at 1163. The ALJ met that standard

here.

                         a.    Drug-Seeking Behavior

        First, the ALJ discounted Plaintiff’s testimony based on his history of drug-seeking

behavior. (See Tr. 20, stating that Plaintiff was “noted to exhibit drug-seeking behavior, which

undermines his allegations regarding the intensity, persistency, and limiting effects of his

abdominal pain”; see also Tr. 16, citing additional examples of drug-seeking behavior). This was

a clear and convincing reason for discounting Plaintiff’s symptom testimony. See Hanson v.

Colvin, 15-1974-JE, 2017 WL 2432159, at *9 (D. Or. May 2, 2017) (holding that the plaintiff’s

drug-seeking behavior was a clear and convincing reason to discount the plaintiff’s symptom

testimony); Orcutt v. Barnhart, No. 04-00889, 2005 WL 2387702, at *7 (C.D. Cal. Sept. 27,

2005) (holding that the ALJ provided clear and convincing reasons for discounting the plaintiff’s

testimony and noting that the ALJ relied on the plaintiff’s “drug-seeking history of illegal

substances”).

        Plaintiff argues that the ALJ’s reliance on drug-seeking behavior was misplaced because:

(1) none of Plaintiff’s “physicians suggest he was exaggerating his symptoms in order to obtain

illicit drugs”; and (2) “[i]n the five years subsequent to April 2012, there are no other

assessments of drug-seeking behavior, despite [Plaintiff’s] chart being flagged so that his

physicians would stay alert for this.” (Pl.’s Opening Br. at 15.) The Court is not persuaded by

Plaintiff’s arguments.



PAGE 14 – OPINION AND ORDER
        In the Court’s view, even if no physician explicitly stated that Plaintiff exaggerated his

symptoms to obtain illicit drugs, the physicians’ references to drug-seeking behavior and refusal

to prescribe opiates reasonably implies that the physicians believed Plaintiff was seeking opiates

for an improper purpose. Thus, it was reasonable for the ALJ to discount Plaintiff’s testimony

based on his drug-seeking behavior. (See also Tr. 1214, “[The patient] has frequent episodes of

presenting to the [emergency department] with similar complaints, demanding opiates. Both his

[primary care provider] and the [emergency department] have decided to not prescribe opiates

for this patient, as opiates will only serve to worsen his gastroparesis. In addition, he has a

history of drug use in the past, including methamphetamines, marijuana, and positive [urine drug

screen] for Methadone (which his mother states she bought for him on the street). Upon learning

about the patient’s substance issues, the patient’s opiate medications were stopped, and the

reasoning was discussed with the patient. He became extremely angry, yelling and swearing at

the medical team, and demanding the medications. The risks opiates and their effect on

gastroparesis was explained, but the patient did not appear to be satisfied with this explanation.”;

Tr. 1277, “According to [emergency department] staff, patient and mother are very unhappy as

they were told that patient will not receive opiates as they will worsen his symptoms. The

patient . . . told me that he wanted to punch the [emergency department] physician.”; Tr. 1828-

29, noting that Plaintiff only filled his oxycodone prescription, Plaintiff did not fill his

prescription for a nausea medication, and the treating provider was “dismayed by his actions”).

        With respect to Plaintiff’s argument that there has been no documented drug-seeking

behavior since April 2012 (i.e., when Plaintiff’s providers stopped prescribing opiates), the

record evidence indicates that Plaintiff continued to use opiates, marijuana, methamphetamine,

and heroin after April 2012. (See Tr. 422, noting on January 19, 2014, that Plaintiff’s “[d]rug



PAGE 15 – OPINION AND ORDER
use” consisted of “[m]arijuana” and “[o]piates”; Tr. 2591, noting on February 9, 2016, that

Plaintiff “says he sold heroin” and “[t]he last time he used was Christmas time 2015”; see also

Tr. 15, noting that Plaintiff testified that he was “dealing drugs” post-onset date; Tr. 40, noting

that Plaintiff testified that he tested positive for methamphetamine on October 28, 2015;

Tr. 1281, noting that Plaintiff’s “[t]endency to seek illegal opiates [is] concerning” and there was

“concern for opiate abuse”; Tr. 1381, noting that there are “[n]umerous opiate flags”). Although

his physicians did not continue to document drug-seeking behaviors once the pattern was flagged

in his files, Plaintiff continued to abuse polysubstances during the time period. Accordingly, the

ALJ reasonably determined that Plaintiff’s testimony was undermined by evidence that he

engaged in drug-seeking behavior. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)

(“Where evidence is susceptible to more than one rational interpretation, it is the ALJ’s

conclusion that must be upheld.”); see also Gonzales v. Colvin, No. 12-00372, 2013 WL

2445210, at *4 (C.D. Cal. June 5, 2013) (“[I]n view of plaintiff’s history of polysubstance abuse,

his drug-seeking behavior supports the ALJ’s finding that plaintiff’s description of his pain and

symptoms was not wholly credible.”).

                       b.      Reported Activities

       The ALJ also discounted Plaintiff’s testimony based on his reported activities. (Tr. 21.)

For example, the ALJ noted that, despite alleging that he is “disabled and unable to work,”

Plaintiff “admitted to some ongoing work activity after his alleged onset date (hearing

testimony).” (Tr. 21; see also Tr. 15, 19, noting that Plaintiff “testified that he continued to work

after his alleged onset date, including dealing drugs and cleaning bathrooms (hearing

testimony)”). The ALJ also noted that Plaintiff reported that he “maintains his personal care,

prepares meals, performs household chores, walks, bikes, exercises regularly, shops, manages his

finances, hunts, and fishes,” and that “he spends time socializing with his friends and significant

PAGE 16 – OPINION AND ORDER
other.” (Tr. 21.) In addition, the ALJ noted that, despite alleging that he was unable to work due

in large part to his lack of energy, Plaintiff “engaged in and completed alcohol and drug

treatment, including attending classes and other related programs for 14 hours of the day—far in

excess of the 8-hour day required of competitive employment.” (Tr. 19-20.) Overall, the ALJ

determined that Plaintiff’s reported activities undermined his allegations of disabling symptoms.

(Tr. 20, 21.)

        It is well settled that an ALJ may discount a claimant’s testimony based on activities that

are incompatible with the claimant’s testimony regarding the severity of his symptoms. See

Burrell v. Colvin, 775 F.3d 1133, 1137-38 (9th Cir. 2014) (“Inconsistencies between a claimant’s

testimony and the claimant’s reported activities provide a valid reason for an adverse credibility

determination.”); Ghanim, 763 F.3d at 1165 (“Engaging in daily activities that are incompatible

with the severity of symptoms alleged can support an adverse credibility determination.”). Even

where the claimant’s “activities suggest some difficulty functioning, they may be grounds for

discrediting the claimant’s testimony to the extent that they contradict claims of a totally

debilitating impairment.” Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (citation

omitted).

        Plaintiff argues that the ALJ’s reliance on his reported activities was misplaced because

his work activity, including his work as a drug dealer, “is not inconsistent with testimony

that . . . he would be absent more than one or two days per month” as result of his conditions.

(Pl.’s Opening Br. at 8.) The ALJ, however, determined that Plaintiff’s work as a drug dealer

was inconsistent with his testimony that “he was unable to work due to lack of energy.” (See

Tr. 19, noting that Plaintiff alleged that he was unable to work “due to lack of energy” and that

Plaintiff admitted that he worked “as a drug dealer” despite his “alleged limitations”). In the



PAGE 17 – OPINION AND ORDER
Court’s view, it was reasonable for the ALJ to conclude that Plaintiff’s ability to work as a drug

dealer was inconsistent with his testimony regarding debilitating energy levels. (Compare Tr. 43,

noting that Plaintiff testified that he stopped working at Jiffy Lube around the alleged onset date

based in large part on his poor “energy level,” which impaired his ability to “get up in the

morning” and “be on [his] feet more than 40 minutes to an hour at a time,” and Tr. 47, noting

that Plaintiff testified that he could not perform a “[s]it-down job” because of his “energy level”

and the fact that “doing anything . . . just tires [him] out,” with Tr. 40, indicating that Plaintiff

testified that he decided to sell drugs because he did not have a source of income after he stopped

working).

        Plaintiff also argues that the ALJ erred in relying on his participation in a drug treatment

program because the program “is not commensurate with full-time work,” Plaintiff’s

participation “does not mean he could sustain work activity for a full 40-hour week,” and

Plaintiff testified that there were days when he was absent from the program. (Pl.’s Opening Br.

at 8.) Plaintiff did testify that there were “a couple days” where he “wasn’t feeling it” and

“couldn’t do” the drug treatment program. (Tr. 50.) Plaintiff, however, also testified that he

“completed” the program, that the program was “really intense,” and that he was “engaged in

treatment work” for “14 hours out of the day.” (Tr. 41, 50.) Given this testimony, it was

reasonable for the ALJ to conclude that Plaintiff’s ability reliably to participate in roughly 14

hours of daily treatment was inconsistent with his testimony regarding debilitating energy levels.

(See Tr. 19-20, suggesting that Plaintiff’s participation was inconsistent with his allegation that

he “lacked the energy to work”; see also Tr. 47, indicating that Plaintiff testified that he could

not even perform a “[s]it-down job” because of his “energy level” and the fact that “doing

anything . . . just tires [him] out”).



PAGE 18 – OPINION AND ORDER
       Finally, Plaintiff argues that the ALJ erred by mischaracterizing the activities described

in his function report. (Pl.’s Opening Br. at 8.) Specifically, Plaintiff notes that the ALJ relied on

his ability to hunt and fish, even though Plaintiff identified hunting and fishing as past hobbies.

(Pl.’s Opening Br. at 9.) Plaintiff also notes that he reported that he is unable to socialize because

he is “weak and just do[es]n’t have the energy to do so,” and that he shops every few weeks for

an hour to an hour-and-a-half, but he also “get[s] tired” and needs “help.” (Pl.’s Opening Br. at

9.)

       The Court agrees that the ALJ erred in relying on Plaintiff’s ability to hunt and fish

because Plaintiff reported that his “hobbies were hunting [and] fishing” and that he is “unable to

hunt as [he] use[d] to.” (Tr. 217 (emphasis added); see also Tr. 2862, stating on March 31, 2015,

that Plaintiff’s “homework” consisted of, among other things, “fishing – (pursuing buddies

license, looking over gear, etc.)”). The Court, however, concludes that this error was harmless

given the other reported activities that the ALJ cited as incompatible with the severity of

symptoms alleged. (See Tr. 215, 217, indicating that Plaintiff testified that he has no problems

with getting dressed, bathing, caring for his hair, shaving, feeding himself, and using the toilet;

he prepares meals on a daily basis and spends between twenty minutes and two hours doing so;

he tries “to get out every day” to walk; and he “hangs out with [his] girlfriend” two to three

“time[s] [per] week”; Tr. 2514, stating on July 21, 2014, that Plaintiff had “been conducting

exercises several times a day”; Tr. 2589-91, noting in 2016 that Plaintiff was “get[ting] exercise

daily” and “walking a lot of laps outdoors,” and he reported his “energy is normal” and he “had

been exercising until he hurt his shoulder” during a recent fight; Tr. 2751, stating on November

29, 2014, that Plaintiff reported that he “hurt [his] hand trying to put [his] bike in [a] truck”;

Tr. 2768, observing on June 23, 2015, that Plaintiff reported that “he was outside with his friends



PAGE 19 – OPINION AND ORDER
most of the day and into the evening last night riding his bike in the heat and fe[lt] like maybe he

didn’t drink enough fluids”; Tr. 2856, noting on March 5, 2013, that Plaintiff reported his

physical activity consisted of “walking and biking, at least [once] daily, 15-20 min[utes], most

days”; see also Tr. 21, indicating that the ALJ cited the foregoing record evidence in her

decision).

                       c.     Treatment Noncompliance

       The ALJ also discounted Plaintiff’s testimony because he failed to follow treatment

recommendations. (See Tr. 21, stating that Plaintiff “has a history of noncompliance with his

diabetes medication and treatment recommendations,” Plaintiff has “refused” his providers’

offers for “ongoing diabetes education,” and Plaintiff’s “failure to follow through with treatment

and doctor recommendations suggest his symptoms may not have been as serious as alleged”;

Tr. 20, noting that Plaintiff has a “history of non-adherence to medical recommendations”).

Failure to comply with treatment recommendations is a clear and convincing reason for

discounting a claimant’s symptom testimony. Martin v. Berryhill, 722 F. App’x 647, 650 (9th

Cir. 2018).

       Plaintiff argues that substantial evidence does not support the ALJ’s finding that he failed

to follow treatment recommendations. In the Court’s view, however, substantial evidence (i.e.,

more than a mere scintilla but less than a preponderance) supports the ALJ’s finding that

Plaintiff has a history of noncompliance with his diabetes medication and treatment

recommendations. (See Tr. 1705, noting that Plaintiff reported having “more energy” when he

complied with the recommendation to take a prescribed medication; Tr. 1735, stating that

Plaintiff’s diabetes was under “poor control” and he “continue[d] to have a haphazard approach

to insulin therapy”; Tr. 1737, “He is clearly not taking enough insulin and needs to start taking

bolus insulin with all meals”; Tr. 1815, “He also abuses methamphetamine, and he abuses insulin

PAGE 20 – OPINION AND ORDER
too and [it] makes his care very difficult”; Tr. 2615, noting on June 24, 2015, that Plaintiff’s

diabetes is poorly controlled and he has a history of “insulin noncompliance”; Tr. 1427, “[T]here

is a suggestion that his [diabetes] is under poor control [and] that would contribute to his

gastroparesis. He is also taking street drugs (methadone and has a [history of] methamphetamine)

which is likely exacerbating his gastroparesis”; Tr. 1828-29, stating that Plaintiff only filled his

oxycodone prescription and did not fill his prescription for a nausea medication, and his provider

was “dismayed by his actions”; Tr. 1922, “I suspect a lot of his symptoms may be related to

substance abuse”; Tr. 1925, noting that Plaintiff has been hospitalized for diabetic ketoacidosis

(“DKA”) and that his diabetes “has never been well controlled,” but adding that his “control is

probably complicated by noncompliance, substance abuse, etc.”; Tr. 2864, noting on August 14,

2015, that a treating provider discussed Plaintiff’s “[m]ethamphetamine use and [its] association

with his hospitalizations”; Tr. 2867, stating on September 8, 2015, that Plaintiff’s diabetes is

uncontrolled and “[m]uch of this is related to noncompliance”; Tr. 2904, noting on May 23,

2017, that Plaintiff has a history of “medication noncompliance per OHSU endo[crinology]

clinic”; Tr. 2984, observing that on May 26, 2017, that Plaintiff was “admitted for nausea,

vomiting, gastroparesis and DKA with some component of noncompliance”).

       In sum, although Plaintiff offers a rational, alternative interpretation of the record, the

Court concludes that the ALJ’s interpretation of the record was also rational and, therefore, must

be upheld. See Crawford v. Berryhill, 745 F. App’x 751, 753 (9th Cir. 2018) (rejecting

objections to the ALJ’s findings because they “amount[ed] to advocating for alternatives to the

ALJ’s rational interpretation of the record and therefore d[id] not demonstrate error”); Wilcox ex

rel. Wilcox v. Colvin, No. 13-2201-SI, 2014 WL 6650181, at *5 (D. Or. Nov. 24, 2014)




PAGE 21 – OPINION AND ORDER
(“Plaintiff’s alternative interpretation of the evidence is insufficient to overturn the ALJ’s

findings.”).

                       d.      Conclusion

       The Court must uphold the ALJ’s decision to discount Plaintiff’s testimony because the

ALJ provided at least two clear and convincing reasons for doing so. See Anderson v. Colvin,

223 F. Supp. 3d 1108, 1129 (D. Or. 2016) (“[T]he ALJ provided two clear and convincing

reasons for finding Plaintiff’s symptom testimony not supported by the record. Accordingly, the

Court must uphold the ALJ’s determination.”); Mones v. Comm’r Soc. Sec. Admin., No. 14-917-

CL, 2015 WL 4645448, at *7 (D. Or. July 1, 2015) (finding that the ALJ erred in discounting the

claimant’s symptom testimony based on her activities and conflicting medical evidence but

holding that any error was harmless because the ALJ did “provide[ ] two clear and convincing

reasons”).

       C.      Lay Witness Testimony

               1.      Applicable Law

       An ALJ must consider lay witness testimony concerning a claimant’s ability to work.

Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009). The ALJ cannot disregard such testimony

without providing reasons that are germane to each witness. Stout v. Comm’r Soc. Sec. Admin.,

454 F.3d 1050, 1054 (9th Cir. 2006). “Inconsistency with medical evidence is one such reason.”

Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). “Germane reasons for rejecting a lay

witness’ testimony [also] include inconsistencies between that testimony and the claimant’s

presentation to treating physicians or the claimant’s activities, and the claimant’s failure to

participate in prescribed treatment.” Barber v. Astrue, No. 10-1432, 2012 WL 458076, at *21

(E.D. Cal. Feb. 10, 2012). Furthermore, “when an ALJ provides clear and convincing reasons for

rejecting the credibility of a claimant’s own subjective complaints, and the lay-witness testimony

PAGE 22 – OPINION AND ORDER
is similar to the claimant’s complaints, it follows that the ALJ gives ‘germane reasons for

rejecting’ the lay testimony.” Williams v. Astrue, 493 F. App’x 866, 869 (9th Cir. 2012) (citation

omitted).

                2.      Application of Law to Fact

         Plaintiff argues that the ALJ failed to germane reasons for discounting his mother’s

(Lennette T.) testimony. In a letter dated January 16, 2017, Lennette T. made the following

statements about Plaintiff:

                I am very happy to have [Plaintiff] home. [He] was incarcerated
                for [about] 1[2] months [and] released 12/7/2016. Today and every
                day s[i]nce [he] has been home I see a young man that is
                determined to live life. [He] is taking care of himself. [He is]
                [t]aking his insulin[] and med[ications]. [He] is having a few
                medical issues due to the diabetes. [He] can’t really feel [his] feet
                and lower legs [due to] numbness. [He] [h]as had a few low blood
                sugars out of [the last] 28-30. He tires quickly when doing things.
                He has some days that he has no energy.

(Tr. 256; see also Pl.’s Opening Br. at 13, stating that Plaintiff was incarcerated in December

2015).

         The ALJ assigned Lennette T.’s statements only “partial weight” because they: (1) were

“not entirely consistent with the record as a whole, including [Plaintiff’s] medical records and

activities of daily living”; and (2) “were not indicative of an inability to sustain work activity.”

(Tr. 19.)

         Plaintiff argues that the ALJ erred by failing to “identify any inconsistencies” between

Lennette T.’s statements and the record. (Pl.’s Opening Br. at 18.) The Court concludes that the

ALJ’s findings were sufficiently specific because the ALJ cited Plaintiff’s activities, which, as

discussed above, the ALJ described in detail in her decision and supported discounting Plaintiff’s

testimony. Plaintiff also argues that tiring quickly and occasionally lacking energy are indicative

of an inability to sustain work activity, contrary to the ALJ’s finding. (Pl.’s Opening Br. at 18.)

PAGE 23 – OPINION AND ORDER
From the Court’s perspective, Lennette T.’s statements do not necessarily reflect an inability to

sustain work activity. Accordingly, the ALJ provided germane reasons for discounting Lennette

T.’s statements.

       Even assuming that the ALJ failed to provide germane reasons for discounting Lennette

T.’s statements, the Court concludes that any error was harmless because Lennette T.’s

statements provided essentially the same information as Plaintiff’s statements, which the ALJ

permissibly discounted. See Woodmass v. Berryhill, 707 F. App’x 432, 436 (9th Cir. 2017)

(stating that the ALJ did not provide germane reasons for discounting the lay witness’s

statements and holding that the error was harmless because her “statements provided essentially

the same information as [the claimant’s] statements, which the ALJ permissibly discounted”)

(citation omitted).

       D.      Medical Opinion Evidence

               1.        Applicable Law

       “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). “Where a treating or examining physician’s

opinion is contradicted by another doctor, the ‘[ALJ] must determine credibility and resolve the

conflict.’” Id. (citation omitted). “An ALJ may only reject a treating physician’s contradicted

opinions by providing ‘specific and legitimate reasons that are supported by substantial

evidence.’” Ghanim, 763 F.3d at 1161 (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194,

1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

PAGE 24 – OPINION AND ORDER
715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “The ALJ must do more

than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical opinion or assigns it

little weight while doing nothing more than ignoring it, asserting without explanation that

another medical opinion is more persuasive, or criticizing it with boilerplate language that fails

to offer a substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen v. Chater, 100 F.3d

1462, 1464 (9th Cir. 1996)).

                 2.    Application of Law to Fact

       Plaintiff argues that the ALJ failed to provide legally sufficient reasons for discounting

Dr. Nolan’s opinion. (Pl.’s Opening Br. at 3, 5-6.) Dr. Nolan’s opinion conflicts with the

opinions of the non-examining state agency physicians, none of whom opined, for example, that

Plaintiff can only stand and/or walk for four hours in an eight-hour workday. (Compare Tr. 64,

and Tr. 74, with Tr. 2895.) Therefore, the ALJ needed to provide specific and legitimate reasons,

supported by substantial evidence, for discounting Dr. Nolan’s opinion. See Batson v. Comm’r of

Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (“[I]n the case of a conflict ‘the ALJ must

give specific, legitimate reasons for disregarding the opinion of the treating physician.’”)

(citation omitted); Kilian v. Barnhart, 226 F. App’x 666, 668 (9th Cir. 2007) (“Kilian’s

contention that the ALJ erred when he discounted her treating physician’s opinion is flawed

because the treating physician’s opinion conflicted with that of a nonexamining physician, and

the ALJ supported his decision with specific and legitimate reasons.”). The ALJ met that

standard here.

       First, the ALJ discounted Dr. Nolan’s opinion based on his reliance on Plaintiff’s

unreliable self-reports, which is a specific and legitimate reason for discounting a physician’s

opinion. See Blansette v. Berryhill, 721 F. App’x 715, 716 (9th Cir. 2018) (holding that the ALJ

PAGE 25 – OPINION AND ORDER
provided specific reasons for discounting a physician’s opinion and noting that the ALJ rejected

the physician’s opinion based on the physician’s “reliance on [the claimant’s] unreliable self-

reports”). Specifically, the ALJ noted that many of Dr. Nolan’s limitations were based on

Plaintiff’s reports of a stroke and back and shoulder pain. He also referred to a diagnosis of

diabetic retinopathy. As the ALJ explained, however, there is no “objective evidence of a

stroke,” Plaintiff has not been diagnosed with a stroke, there is “no diagnosis of an underlying

cause or impairment related to . . . back or shoulder pain,” and “despite [Plaintiff’s] subjective

reports, there is no evidence that he has ever been diagnosed with diabetic retinopathy.” (Tr. 22.)

Plaintiff does not argue that the ALJ erred in discounting Dr. Nolan’s opinion on this ground.

(Pl.’s Opening Br. at 5-6; Pl.’s Reply Br. at 5-6.) Accordingly, the Court finds that Dr. Nolan’s

reliance on Plaintiff’s unreliable reports was a specific and legitimate reason for discounting his

opinion. (See also Tr. 2894-97, noting that Dr. Nolan based his lifting, carrying, sitting, standing,

walking, reaching, handling, fingering, feeling, pushing, and pulling limitations on back and

shoulder pain, and that Dr. Nolan also based his postural limitations, in part, on “chronic back

pain”).

          Second, the ALJ discounted Dr. Nolan’s opinion because it was inconsistent with “the

objective findings of the in-person examination” (Tr. 22), which is a specific and legitimate

reason for discounting a physician’s opinion. See Sims v. Berryhill, 704 F. App’x 703, 704 (9th

Cir. 2017) (holding that the ALJ gave specific and legitimate reasons for discounting a

physician’s opinion and noting that the ALJ found that the physician’s opinion was inconsistent

with “his objective examination findings”). Plaintiff does not challenge the Commissioner’s

argument that the ALJ appropriately discounted Dr. Nolan’s opinion on the ground that it was

inconsistent with his objective findings. (See Def.’s Br. at 11; Pl.’s Reply Br. at 5-6; see also



PAGE 26 – OPINION AND ORDER
Pl.’s Opening Br. at 5-6.) Accordingly, the Court finds no error here. See also Carmickle v.

Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (declining to address a

finding made by the ALJ because the claimant “failed to argue th[e] issue with any specificity in

his briefing”).

        In light of the foregoing, the Court concludes that the ALJ provided specific and

legitimate reasons for discounting Dr. Nolan’s opinion and that any error was harmless. See

Bailey v. Colvin, 659 F. App’x 413, 415 (9th Cir. 2016) (holding that the ALJ provided two

specific and legitimate reasons for rejecting a treating physician’s opinions, and therefore

concluding that “[a]ny error in the ALJ’s additional reasons for rejecting [the physician’s]

opinions was harmless”) (citation omitted); Shoemaker v. Berryhill, 710 F. App’x 750, 751 (9th

Cir. 2018) (holding that the ALJ provided two specific and legitimate reasons for discounting the

opinion of an examining psychologist and concluding that ALJ’s three erroneous reasons were

harmless error); see also Ann Cox v. Colvin, No. 15-cv-00190, 2015 WL 8596436, at *14 (N.D.

Cal. Dec. 14, 2015) (“[T]he ALJ provided only one specific and legitimate reason for giving

little weight to Dr. Mandelbaum’s opinion—that his review of the record was limited. Given that

the ALJ erred in evaluating Dr. Mandelbaum’s opinion in all other regards, this reason alone is

insufficient.”).

                   3.   Duty to Develop the Record

        Plaintiff argues that the ALJ failed to meet her duty to develop the record by not

obtaining records detailing a hospitalization that occurred before Dr. Nolan’s evaluation, which

showed that Plaintiff spent three days in the hospital with nausea and vomiting. (See Tr. 2891.)

An “ALJ’s duty to develop the record is triggered if there is ambiguous evidence or the record is

inadequate for proper evaluation of evidence.” Leitner v. Comm’r of Soc. Sec. Admin., 361 F.

App’x 876, 877 (9th Cir. 2010). Neither is true here. Indeed, Plaintiff does not argue that the

PAGE 27 – OPINION AND ORDER
record evidence is ambiguous, nor does Plaintiff explain why the record is inadequate for proper

evaluation. (See Pl.’s Opening Br. at 5-6.) Furthermore, the Court notes that the ALJ had

reviewed records detailing several earlier, but similar, hospitalizations related to nausea and

vomiting. Accordingly, the Court concludes that the ALJ did not err by failing to develop the

record.

          E.     The ALJ’s RFC Determination

          Finally, Plaintiff argues that the ALJ failed to account for all of his credible limitations in

formulating the RFC. Specifically, Plaintiff argues that, considering his frequent hospitalizations

and emergency room visits, the ALJ’s RFC determination should have accounted for the fact that

Plaintiff would miss work more than once per month, which the VE testified would preclude

gainful employment. (See Pl.’s Opening Br. at 4.) An ALJ’s RFC determination need only

account for the claimant’s credible limitations. See De Botton v. Colvin, 672 F. App’x 749, 751

(9th Cir. 2017) (explaining that an ALJ’s RFC and VE hypothetical need only account for the

claimant’s “credible limitations”). Here, the ALJ provided legally sufficient reasons for

discounting Plaintiff’s testimony and Dr. Nolan’s opinion, which is the primary evidence to

support Plaintiff’s alleged limitation. (See, e.g., Tr. 2892, noting that “recurring episodes of

nausea and vomiting . . . can be problematic in terms of reliability of showing up to work”).

Accordingly, the Court concludes that the ALJ accounted for Plaintiff’s credible limitations in

the RFC determination.

///

///

///

///

///

PAGE 28 – OPINION AND ORDER
                                         CONCLUSION

       For the foregoing reasons, the Court AFFIRMS the Commissioner’s decision because it

is free of harmful legal error and supported by substantial evidence.

       IT IS SO ORDERED.

       DATED this 20th day of March, 2019.


                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 29 – OPINION AND ORDER
